11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

April Marie Martinez,                        * From the 70th District Court
                                               of Ector County,
                                               Trial Court No. A-20-1211-CR.

Vs. No. 11-21-00065-CR                       * May 6, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.